DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 10, 18-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over in view of US 20200410199 to Lian et al., further in view of US 20210158003 to Chakkirala et al..

As per claim 1, Lian et al. teach a detection circuit, comprising: 
driving circuits (Fig. 8, circuit 1); 
signal reading lines (Fig. 8, “read line”), one of which is coupled to at least two of the driving circuits (Fig. 8).
Lian et al. do not teach a pre-configuration module, wherein the pre-configuration module is coupled to the signal reading lines, and configured to output a preset signal to the signal reading lines to pre-configure potentials on the signal reading lines.
Chakkirala et al. teach a pre-configuration module (Fig. 3, 360), wherein the pre-configuration module is coupled to the signal reading lines, and configured to output a preset signal (Fig. 3, 398) to the signal reading lines to pre-configure potentials on the signal reading lines.
It would have been obvious to one of ordinary skill in the art, to modify the device of Lian et al., so that it comprises a pre-configuration module, wherein the pre-configuration module is coupled to the signal reading lines, and configured to output a preset signal to the signal reading lines to pre-configure potentials on the signal reading lines, such as taught by Chakkirala et al., for the purpose of maintaining a consistent initial voltage level and therefore improving reading signal accuracy.

As per claim 2, Lian and Chakkirala et al. teach the detection circuit according to claim 1, wherein one driving circuit of the driving circuits comprises a reset sampling module (Fig. 8, M2 and C1), a driving module (Fig. 8, M8), a controlling module (Fig. 8, M9), and a detection unit (Fig. 8, 2), 
wherein the reset sampling module (Fig. 8, M1 and C1) is coupled to the detection unit (Fig. 8, 2), and configured to reset the detection unit (paragraph 62, “perform the overall resetting on the first node N1”) and receive and store an electric signal fed back by the detection unit (paragraph 92, “the storage capacitor is used to stabilize the potential of the first node N1 … the unidirectionally conducted second transistor M2 can further keep the charge of the storage capacitor C until the reading is completed”), 
wherein the driving module (Fig. 8, M8) is coupled to the reset sampling module, and configured to read and amplify an electric signal stored by the reset sampling module (paragraph 91), and 
wherein the controlling module (Fig. 8, M9) is coupled to both the driving module and one signal reading line of the signal reading lines that is coupled to the one driving circuit, and the controlling module is configured to provide the electric signal amplified by the driving module to the one signal reading line (paragraph 126, “identify fingerprints according to the signal read by the reading signal line read line”).

As per claim 3, Lian and Chakkirala et al. teach the detection circuit according to claim 2, wherein the reset sampling module (Lian, Fig. 8, M1 and C1) comprises a first transistor (Lian, Fig. 8, M1) and a storage capacitor (Lian, Fig. 8, M1 and C1), and the driving module (Lian, Fig. 8, M8) comprises a second transistor, and the controlling module (Lian, Fig. 8, M9) comprises a third transistor, wherein the first transistor comprises a control terminal coupled to a first control signal line (Lian, Fig. 8, reset1/read2), a first electrode coupled to a first voltage signal line (Lian, Fig. 8, cp), and a second electrode coupled to the detection unit (Lian, Fig. 8, via node N1); wherein the storage capacitor comprises a first electrode plate coupled to the detection unit (Lian, Fig. 8, via node N1), and a second electrode plate coupled to a second voltage signal line (Lian, Fig. 8, VDD), wherein the second transistor comprises a control terminal coupled to the first electrode plate of the storage capacitor (Lian, Fig. 8, via node N1), a first electrode coupled to the second electrode plate of the storage capacitor (Lian, Fig. 8, VDD node), and a second electrode coupled to a first electrode of the third transistor, and wherein the third transistor comprises a control terminal coupled to one of read scanning lines (Lian, Fig. 8, read1), and a second electrode coupled to the one signal reading line (Lian, Fig. 8, read line).

As per claim 5, Lian and Chakkirala et al. teach the detection circuit according to claim 1, wherein the pre-configuration module (Chakkirala, Fig. 3, 360 receives a reset signal) reuses at least one of the driving circuits (Lian, Figs. 20-21, a global reset signal cl is analogous to the Reset signal supplied to module 360 of Chakkirala, when 360 of Chakkirala is connected to said global Reset signal cl, it is also at least connected/reusing at least one of the driving circuits).

As per claim 6, Lian and Chakkirala et al. teach the detection circuit according to claim 5, wherein a working cycle of the detection circuit comprises a pre-configuration stage (Lian, Fig. 21, t0) and a detection stage (Lian, Fig. 21, t1-t4), wherein during the pre-configuration stage, at least one of the driving circuits is turned on to output the preset signal to one of the signal reading lines (Chakkirala, Fig. 3; Lian, Fig. 20, the reset transistor (360) of Chakkirala, connected to the cl line in Fig. 20 of Lian, is part of all driving circuits connected to a same read line, said transistor (360) is enabled when the cl signal is active (Fig. 21)), and wherein during the detection stage, at least one of the driving circuits is turned on to output a detection signal to one of the signal reading lines (Lian, Figs. 20-21, t1-t4).

As per claim 7, Lian and Chakkirala et al. teach the detection circuit according to claim 5, wherein the driving circuits are arranged in a driving circuit array (Lian, Fig. 8), wherein the driving circuit array comprises driving circuit rows (Lian, Fig. 8, read/reset “columns”) and driving circuit columns (Lian, Fig. 8, cp/read line “rows”), wherein each of the driving circuit rows extends along a first direction, the driving circuit rows are arranged along a second direction, each of the driving circuit columns extends along the second direction, the driving circuit columns are arranged along the first direction, and the first direction intersects with the second direction, and wherein one of the signal reading lines extends along the second direction and is coupled to one of the driving circuit columns (Lian, Fig. 8), and wherein the pre-configuration module reuses at least one of the driving circuit rows (Chakkirala, Fig. 3; Lian, Fig. 20, the reset transistor (360) of Chakkirala, connected to the cl line in Fig. 20 of Lian, is part of all driving circuits connected to a same read line).

As per claim 10, Lian and Chakkirala et al. teach the detection circuit according to claim 1, wherein the pre-configuration module comprises at least one fourth transistor (Chakkirala et al., Fig. 3, 360), wherein one of the at least one fourth transistor comprises a first electrode coupled to a preset signal terminal (Chakkirala et al., Fig. 3, gnd), and a second electrode coupled to one of the signal reading lines (Chakkirala et al., Fig. 3, 302); and the preset signal terminal is configured to provide the preset signal (Chakkirala et al., Fig. 3, 302).

As per claim 18, Lian and Chakkirala et al. teach the detection circuit according to claim 1, wherein the preset signal has a value of Yo, where 0V <= Yo <= 5V (Chakkirala et al., Fig. 3, gnd, “reference potential”, i.e., 0V).

As per claim 19, it comprises similar limitations to those in claim 6 and it is therefore rejected for similar reasons. Furthermore, Lian and Chakkirala et al. teach wherein the pre-configuration module is controlled to be turned on to output a preset signal to the signal reading lines during the pre-configuration stage (Lian, Fig. 20, signal in control line cl)

As per claim 20, it comprises similar limitations to those in claim 6 and it is therefore rejected for similar reasons

As per claim 23, it comprises similar limitations to those in claim 1 and it is therefore rejected for similar reasons.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over in view of US 20200410199 to Lian et al., further in view of US 20210158003 to Chakkirala et al.; further in view of US 2022/0004729 to Wang et al.

As per claim 4, Lian and Chakkirala et al. teach the detection circuit according to claim 2, further comprising a driving electrode (Lian, Fig. 22, 16), an ultrasonic material layer (Lian, Fig. 22, layer 18 performs mechanical/ultrasound vs electric conversion), and a receiving electrode (Lian, Fig. 22, 17) that are stacked together, wherein the ultrasonic material layer is located between the driving electrode and the receiving electrode, and the receiving electrode is coupled to the reset sampling module (Lian, Fig. 22, via N1).
Lian and Chakkirala et al. do not explicitly teach wherein the ultrasonic layer is a piezoelectric layer.
Wang et al. teach wherein the ultrasonic layer is a piezoelectric layer.
It would have been obvious to one of ordinary skill in the art, to modify the device of Lian and Chakkirala et al., so that the ultrasonic layer is a piezoelectric layer, such as taught by Wang et al., for the purpose of performing ultrasonic sensing.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over in view of US 20200410199 to Lian et al., further in view of US 20210158003 to Chakkirala et al.; further in view of US 2022/0319221 to Liu et al.

As per claim 8, Lian and Chakkirala et al. teach the detection circuit according to claim 6, further comprising: a detection shift circuit (Fig. 21, means for generating shifted signals), wherein the detection shift circuit is coupled to n driving circuit rows (Lian, Fig. 21, rows “read line”/cp), where n is a positive integer and n>2, wherein one driving circuit row of the n driving circuit rows is defined as a first-stage driving circuit row (Lian, Fig. 8, 1st “read line”/cp), and one driving circuit row of the n driving circuit rows is defined as an nth-stage driving circuit row (Lian, Fig 8, nth “read line”/cp), and wherein the pre-configuration module reuses at least one driving circuit row of the driving circuit rows that is located at a side of the first-stage driving circuit row away from the nth-stage driving circuit row, and/or reuses at least one driving circuit row of the driving circuit rows that is located at a side of the nth-stage driving circuit row away from the first-stage driving circuit row (Chakkirala, Fig. 3; Lian, Fig. 20, the reset transistor (360) of Chakkirala, connected to the cl line in Fig. 20 of Lian, is part of all driving circuits connected to a same read line).
Lian and Chakkirala et al. do not explicitly teach wherein the detection shift circuit comprises n shift registers that are cascaded and coupled to the n driving circuit rows.
Liu et al. teach wherein the detection shift circuit comprises n shift registers that are cascaded and coupled to the n driving circuit rows (Fig. 1, GOA and corresponding shift registers SR are connected to scan line that are perpendicular to the reading lines RL).
It would have been obvious to one of ordinary skill in the art, to modify the device of Lian and Chakkirala et al., so that the detection shift circuit comprises n shift registers that are cascaded and coupled to the n driving circuit rows, such as taught by Liu et al., for the purpose of generating detection shift signals.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over in view of US 20200410199 to Lian et al., further in view of US 20210158003 to Chakkirala et al.; further in view of US 20210165988 to Choi et al.

As per claim 17, Lian and Chakkirala et al. teach the detection circuit according to claim 1.
Lian and Chakkirala et al. do not teach at least one multiplexing circuit, wherein at least two of the signal reading lines are connected to one of the at least one multiplexing circuit.
Chou et al. teach at least one multiplexing circuit (Fig. 7A, MUX1/MUX2), wherein at least two of the signal reading lines are connected to one of the at least one multiplexing circuit.
It would have been obvious to one of ordinary skill in the art, to modify the device of Lian and Chakkirala et al., so that by providing at least one multiplexing circuit, wherein at least two of the signal reading lines are connected to one of the at least one multiplexing circuit, such as taught by Chou et al., for the purpose of reducing the number of readout lines.

Allowable Subject Matter

Claims 9, 11, 12-16, 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689. The examiner can normally be reached Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694